Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 
Reasons for Allowance
	Claims 1-5, 7-15 and 17-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites ‘A method of operation of a storage system comprising: 
establishing a virtual storage device 1 including allocating portions of a storage media 1, a storage media 2, a storage media N, or a combination thereof including writing data blocks to the virtual storage device 1; 
determining a pinning status for the data blocks; 
pinning the data blocks to a logical block address (LBA) range until the pinning status indicates an unpinning of the data blocks including updating a tiering policy engine and reporting when over a threshold of available LBA ranges have been pinned; and 
relocating the data blocks to the storage media 1, the storage media 2, the storage media N, or the combination thereof within the virtual storage device 1 when the pinning status indicates unpinned.’ 
Prior arts like Brown et al. (US 20150113223 A1) [0031]-[0035] and [0089] teaches establishing a virtual storage device 1 including allocating portions of a storage media 1, a storage media 2, a storage media N, or a combination thereof including writing data blocks to the virtual storage device. Prior arts like XI et al. (US 20130227220 A1) [0057]-[0072] teaches determining a pinning status for the data blocks, pinning the data blocks to a logical block address (LBA) range until the pinning status indicates an unpinning of the data blocks and relocating the data blocks to the storage media 1, the storage media 2, the storage media N, or the combination thereof within the virtual storage device 1 when the pinning status indicates unpinned. 
However, no prior art teaches updating tiering policy based on pinned available LBA ranges crossing a threshold.
 	Independent claim 11 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 2-5 and 7-10 are dependent on claim1 and are therefore allowed due at least to this dependence.
Claims 12-15 and 17-20 are dependent on claim11 and are therefore allowed due at least to this dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138      

/SHAWN X GU/
Primary Examiner, AU2138